Citation Nr: 0529483	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for supraspinatous 
tendinopathy, left shoulder.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis, left knee.

3.  Entitlement to a compensable rating for residuals, left 
ankle sprain.

4.  Entitlement to a compensable rating for chronic lumbar 
strain.

5.  Entitlement to a compensable rating for residuals, 
fracture left hand, second metacarpal.

6.  Entitlement to service connection for residuals, Valley 
Fever.

7.  Entitlement to service connection for a chronic cough.

8.  Entitlement to service connection for subjective 
twitching, left eye, claimed as residuals of status/post 
surgery for pre-existing ptosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to January 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The issues regarding higher ratings are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has a current diagnosis of Valley Fever or any residuals 
associated therewith.

2.  A chronic cough, without underlying pathology, is not a 
disability for which compensation is payable.

3.  The record shows that the veteran's ptosis existed prior 
to service and is a congenital disorder.

4. The in-service ptosis repair had the effect of 
ameliorating the disorder and the disorder was not otherwise 
aggravated by service.

5.  The medical evidence fails to establish that the veteran 
has a current diagnosis related to left eye twitching.


CONCLUSIONS OF LAW

1.  Valley Fever was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

2.  There is no evidence of an underlying respiratory 
disorder manifested by a chronic cough.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Ptosis pre-existed service and was not aggravated by 
service; the veteran's in-service surgery had the effect of 
ameliorating the condition; there is no evidence of a 
disability manifested by subjective eye twitching.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for Residuals, Valley 
Fever

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the most recent VA examination report 
determined that the veteran had no evidence of Valley Fever.  
Specifically, in a September 2002 addendum opinion, the VA 
examiner remarked that the veteran's chest X-ray was normal, 
pulmonary function tests were normal, there was no evidence 
of lung disease, and serology testing for Valley Fever was 
negative.  He concluded that there was "no evidence at all 
of Valley Fever."  There is no contradictory medical 
evidence in the claims file.

As there is no current diagnosis of Valley Fever or any 
symptoms reasonably attributed thereto, the claim is denied.

II.  Entitlement to Service Connection for a Chronic Cough

In the August 2002 VA examination, the veteran complained of 
a two-year history of chronic cough.  Service medical records 
reflect complaints of, among other things, a cough.  The 
veteran indicated that the cough started at the time he 
visited Arizona.  While the veteran related that he had a 
deep cough, the examiner noted that he described throat 
clearing.  Moreover, allergy testing was reportedly negative 
but the veteran described some findings of rhinitis and was 
prescribed Flonase.  

Physical examination revealed that the tympanic membrane, 
throat, and nose were within normal limits.  The chest and 
lung examination was normal without rales, rhonchi, or 
wheezes.  Breath sounds were good.  The final diagnoses 
included chronic cough for two years, of unknown cause, but 
without any objective findings.

As previously noted, the most recent VA addendum report 
indicated that the veteran's chest X-ray was normal, 
pulmonary function testing was normal, there was no evidence 
of lung disease, and no indication of Valley Fever (a fungal 
respiratory disorder).  There was no diagnosis made related 
to a chronic cough.

Service connection is granted only for disability, not on the 
basis of symptomatology which may suggest the presence of an 
underlying disability.  For definitional purposes only, 
"cough" is defined as 1. a sudden explosive forcing of air 
through the glottis, occurring immediately on opening the 
previously closed glottis, and excited by mechanical or 
chemical irritation of the trachea or bronchi, or by pressure 
from adjacent structures.  2. To force air through the 
glottis by a series of expiratory efforts.  Stedman's Medical 
Dictionary, 26th ed.  In this case, chronic cough, as a 
clinical finding only, is not deemed to be a disability for 
which compensation is payable; rather, a cough is a symptom.  

In order to be awarded service-connection, there must be some 
underlying disability shown.  As there is no underlying 
respiratory disorder, the claim for service-connection is 
denied.  Even viewed in the most favorable light, the VA 
examiner indicated, in essence, that there was no known cause 
of the veteran's symptoms.  The uncertainty in the etiology 
of the veteran's cough cannot support a claim for service 
connection.  

Because there is no underlying disability shown for 
compensation purposes, the current claim for entitlement to 
service connection for a chronic cough as a symptom only is 
denied.  
  
III.  Entitlement to Service Connection for Subjective 
Twitching, Left Eye, Claimed as Residuals of Status/Post 
Surgery for Pre-Existing Ptosis

In addition to the laws and regulations outlined above, a 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrated that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 C.F.R. § 3.304 (2005).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

"Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  The increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  Nonetheless, silence of the record on this point may 
not be taken as indication of no aggravation; an opinion must 
be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); 
Wisch v. Brown, 8 Vet. App. 139 (1995).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2005).  

However, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury was 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2005).

As an initial matter, the Board notes that "ptosis of left 
eyelid since birth" was, in fact, noted at the time of the 
veteran's entrance examination in February 1997.  In January 
2001, he underwent an elective surgical repair of a "lazy 
eye."  In the one-week follow-up medical note, the veteran 
was doing well with no residual side effects from surgery.  
He denied pain or deficiencies in vision, and reported an 
improved visual field on the left side.  While there was 
slight discoloration and bruising, there was no edema, vision 
was normal, pupils were equal round and reactive to light, 
and the scar was well-healed.

In the November 2001 separation examination, the examining 
physician noted that the veteran had had his left eye 
surgically repaired.  The clinical assessment of the 
veteran's eyes - general, ophthalmoscopic, pupils, and ocular 
motility were all normal.  His vision was reported as 20/15 
in both eyes.  Therefore, the Board finds that there was no 
chronic disability related to the veteran's left eye at the 
time of discharge.

Post-service medical evidence reflects that the veteran 
complained of eyelid twitching in the August 2002 VA 
examination.  He asserted that he developed twitching at the 
time of the in-service surgery.  He related that he had good 
results with the surgery initially but that there was some 
redevelopment of the drooping lid.  

Physical examination revealed slight ptosis of the left 
eyelid, with some mild recurrence since the corrective 
surgery.  There was no twitching observed.  The final 
diagnosis was subjective history of twitching of the left 
eye, status post residuals of surgery for pre-existing 
ptosis, with no objective abnormalities.  The examiner noted 
that there had been a mild partial recurrence of the ptosis.

Despite a mild recurrence of the veteran's pre-existing 
ptosis, the record is devoid of any medical evidence 
suggesting that the veteran's ptosis was aggravated by 
service or increased in severity.  Significantly, he obtained 
a good result from the surgery and the service separation 
examination revealed a normal clinical evaluation of his 
eyes.  Moreover, there was no evidence of a disability 
manifested by eye twitching on the last VA examination.

In the absence of any clinical data indicating that his left 
eye ptosis underwent any increase in severity while in 
service, the in-service surgical procedure is found to have 
had the effect of ameliorating a condition incurred before 
enlistment and cannot be considered to be service connected.  
On this basis, the veteran's claim is denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2002, prior to the initial adjudication of his claims, 
and again in August 2003.  

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the April 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested but 
failed to report for a hearing.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in August 2002, with an 
addendum in September 2002.  The available medical evidence 
is sufficient for adequate determinations.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for 
residuals, Valley Fever, is denied.

The claim for entitlement to service connection for a chronic 
cough is denied.

The claim for entitlement to service connection for 
subjective twitching, left eye, claimed as residuals of 
status/post surgery for pre-existing ptosis, is denied.


REMAND

With respect to the remaining claims for various orthopedic 
disabilities (left shoulder, left knee, left ankle, lumbar 
spine, left hand), the Board finds that due process mandates 
that the claims be remanded.  Specifically, the veteran 
contends, in essence, that his service-connected disabilities 
are worse than currently evaluated.  Nonetheless, the most 
recent VA examination was undertaken over three years ago.  

In view of the veteran's ongoing complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
current examinations are indicated.  

Moreover, while this appeal was pending, the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the 
remaining spinal regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  However, the 
veteran has not been afforded a VA examination under the new 
regulations.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Make arrangements with a VA medical 
facility for the veteran to be afforded 
appropriate VA examination(s) to 
determine the nature and extent of his 
service-connected left shoulder, left 
knee, left ankle, lumbar spine, and left 
hand disabilities.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination(s).  
Any testing deemed necessary should be 
performed.

The examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  The 
examiner(s) should provide appropriate 
ranges of motion, and describe symptoms 
exhibited by the veteran to include any 
muscle spasms, limitation of motion due 
to pain on use, weakness, excess 
fatigability, and/or incoordination.  

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


